DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/09/2022. Claims 9-15 are allowed.  Claims 1-8 and 16-20  are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/09/2022, with respect to claims 1 and 16 have been fully considered and are persuasive. Specifically the applicant amended these claims to include the subject matter of claim 9 in  the office action dated 12/09/2021.  The rejections of claims 1-8 and 16-20 are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  an electronic device “wherein one or more ambient light guiding layers to guide ambient light to the backlight and supplement the backlight with the ambient light, wherein at least a portion of received ambient light is bent to an edge of one or more ambient light guiding layers to supplement the backlight with the ambient light” in combination with other features of the present claimed invention.
Regarding claims 1, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 9, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 9; specifically, the prior art fails to teach or suggest a method “wherein bending received ambient light to an edge of one or more ambient light guiding layers to supplement a backlight of a display of an electronic device with ambient light; and allowing light from an image on the display to pass through a front ambient light guiding layer when the display is actively displaying the image” In combination of other features of the claimed invention.
Regarding claims 10-15, these claims are allowable for the reasons given for claim 9 and because of their dependency status on claim 9.
Regarding claim 16,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 16; specifically, the prior art fails to teach or suggest  a System “wherein one or more ambient light guiding layers to guide ambient light to the backlight and supplement the backlight with the ambient light, wherein at least a portion of received ambient light is bent to an edge of one or more ambient light guiding layers to supplement the backlight with the ambient ligh” in combination with other features of the present claimed invention.
Regarding claims 17-20, these claims are allowable for the reasons given for claim 20 and because of their dependency status on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879